Exhibit 10.8

 

Execution Copy

 

OFFICE LEASE

 

THIS OFFICE LEASE (“Lease”) is entered into as of the 1st day of June, 2005, by
and between AEROSPACE/DEFENSE, INC., a South Carolina corporation (“Landlord”),
and FORCE PROTECTION INDUSTRIES, INC. (FORMERLY TECHNICAL SOLUTIONS GROUP,
INC.), a Nevada corporation and FORCE PROTECTION, INC., a Nevada corporation
(collectively, the “Tenant”).

 

Upon the terms and subject to the conditions hereinafter set forth, the Landlord
leases to the Tenant and the Tenant leases from Landlord, the premises
hereinafter described:

 

1.                                      THE PREMISES.

 

A.                                   The premises hereby leased to the Tenant is
a portion of the office area located in a building (“Building No. 1 or the
“Building”) which is part of an industrial development located in Ladson,
Charleston County, South Carolina (“Project”). The term “Premises” means and is
comprised of (i) the office area of approximately 7,190 square feet outlined and
marked “Office Area” on Exhibit A attached hereto and made a part hereof, and
(ii) the warehouse area of approximately 9,139 square feet outlined and marked
“Warehouse Area” on Exhibit A, and (iii) subject to Subsection 5C hereof, the
“Common Areas” (hereinafter defined).

 

B.                                     Tenant represents that Tenant has
examined the physical condition of the Premises and has found them satisfactory
for all purposes hereof and Tenant accepts the Premises in their present
condition, “AS IS,” subject to Landlord’s obligations under Section 9A.

 

2.                                      TERM.

 

A.                                   Subject to the relocation rights of the
Landlord under Section 2A, the term of this Lease shall commence as of June 1,
2005 and expire on July 14, 2008 (“Initial Term”). The Initial Term and any
extension under the Option Period (described in Subsection 2C below) thereof are
hereinafter referred to collectively as the “Term.”

 

B.                                     For purposes of this Lease the term
“Lease Year” shall refer to a period of twelve (12) consecutive months. The
first Lease Year shall commence as of June 1, 2005 (“Commencement Date”) and end
May 31, 2006. Each subsequent Lease Year shall commence on the anniversary of
the Commencement Date.

 

C.                                     Tenant shall have one (1) option to renew
and extend the Initial Term for a five (5) year period (“Option Period”). Tenant
may exercise the option by notice in writing to Landlord served at least six
(6) months and not more than twelve (12) months prior to the end of the last
year of the Initial Term hereunder. Conditions to exercising the option to renew
this Lease shall be that (i) Tenant shall not be in default in the performance
of any terms, covenants, or conditions of this Lease, and (ii) Tenant shall have
exercised its option to renew and extend the term of that certain Industrial
Lease between the parties hereto dated as of July 13, 2004, covering premises
known as Building No. 2 of the Project (the “Building No. 2 Lease”) pursuant

 

--------------------------------------------------------------------------------


 

to Subsection 2C therein. All terms and conditions of this Lease shall be
applicable to the Option Period referred to in this Subsection 2C.

 

2A.                            RELOCATION OF THE PREMISES.

 

A.                                   Effective at any time following the first
Lease Year of the Initial Term, Landlord may elect, by giving written notice of
such election to Tenant, to require Tenant to surrender possession of all of the
Premises for the remainder of the Term (the “Relocation Notice”). The Relocation
Notice shall designate the date by which possession of the Premises shall be
surrendered by Tenant (the “Surrender Date”), which date shall not be earlier
than ninety (90) days after the date on which the Relocation Notice is given.

 

B.                                     If Tenant shall be required to surrender
possession of the Premises pursuant to a Relocation Notice, the Landlord shall
provide to the Tenant comparable space including comparable parking, utilities
and leasehold improvements as or similar to attachments and other specifications
(reasonably comparable in size, type and quality of construction to the Premises
as improved by the Tenant pursuant to Section 8A and B at another location
within the Project that has unobstructed frontage (except for landscape) on U.S.
Highway 78, which is generally northeast of the Building, and is located no
further from U.S. 78 than the Premises (the “Relocation Premises”). Within sixty
(60) days after the Relocation Notice shall be given, Landlord and Tenant shall
execute and deliver an amendment to this Lease (the “Relocation Amendment”)
which shall substitute a description of the Relocation Premises for the
description of the Premises contained herein and shall modify Exhibit A
(delineating the Relocation Premises) accordingly; otherwise, all other terms
and conditions of this Lease shall be applicable to Tenant’s occupancy of the
Relocation Premises.

 

C.                                     In the event the Tenant relocates to the
Relocation Premises as provided above, the Landlord shall reimburse the Tenant
reasonable moving expenses for Tenant to move its office furniture, equipment
and other personal property from the Premises to the Relocation Premises within
ten (10) days after receiving an invoice for the amount thereof, together with
details and documentation (including copies of original invoices and receipts)
relating to such moving costs.

 

D.                                    Notwithstanding anything contained in this
Section 2A (Relocation of the  Premises) to the contrary, (i) if the Surrender
Date in the Relocation Notice occurs during the last twelve (12) months of the
Initial Term, the Landlord shall not be required to provide a Relocation
Premises unless the Tenant provides to Landlord within fifteen (15) days of the
receipt of the Relocation Notice, a notice (“Option Notice”) of Tenant’s desire
to exercise its options to renew and extend the Term of this Lease and Building
No. 2 Lease for the Option Period (as defined herein and in the Building No. 2
Lease); if the Tenant fails to provide to the Landlord an Option Notice within
the said fifteen (15) day period, the Term of this Lease shall terminate on the
Surrender Date; and (ii) if the Surrender Date occurs during the last
twenty-four (24) months of the Option Period, the Landlord shall not be required
to provide a Relocation Premises, in which event, the Term of this Lease shall
terminate on the Surrender Date unless the Tenant and Landlord otherwise
mutually agree pursuant to an amendment to this Lease duly executed by the
parties hereto pursuant to Subsection 27K.

 

2

--------------------------------------------------------------------------------


 

E.                                      If this Lease shall terminate on the
Surrender Date pursuant to Subsection 2D, the rights and obligations of the
parties hereunder shall cease as of the Surrender Date (except that both parties
shall remain liable for any accrued obligations arising under this Lease prior
to the Surrender Date) and the monthly Base Rent for the final month in which
the Surrender Date occurs shall be pro-rated as of the Surrender Date. No
further documentation shall be required to effect the termination of this Lease,
but each party agrees that, upon the request of the other party to do so, it
shall execute, acknowledge and deliver an appropriate instrument evidencing such
termination prepared by or at the expense of the party requesting the same.

 

3.                                      BASE RENT.

 

A.                                   No Base Rent (hereinafter defined) shall be
due for the first sixty (60) days of the Initial Term to allow the Tenant to
complete the tenant leasehold improvements described under Section 8A. Beginning
on the sixty-first (61st) day after the Commencement Date (the “Rent
Commencement Date”), and for the remainder of the first Lease Year, Tenant
agrees to pay to the Landlord, without previous demand therefore and, without
any set-off or deduction whatsoever, the following monthly net rent (“Base
Rent”)(1): $9,989.98 per month. All monthly Base Rent shall be due and payable
on the first business day of each calendar month during the Term. If the Rent
Commencement Date does not occur on the first day of the month, then (i) the
monthly Base Rent for the calendar month during which the Rent Commencement Date
occurs shall be pro-rated to cover the period between the Rent Commencement Date
and the last day of that month, and the Base Rent for that month shall be due
and payable on the Rent Commencement Date; and (ii) the Base Rent for the last
calendar month for each Lease Year shall be pro-rated between the then existing
Base Rent for the then concluding Lease Year and the adjusted Base Rent for the
new Lease Year as calculated pursuant to Subsection B below.

 

B.                                     Commencing with the first day of the
second Lease Year, to-wit: June 1, 2006 (“First Adjustment Date”) and on the
first day of each Lease Year thereafter (“Subsequent Adjustment Date”) during
the Initial Term and Option Period, the amount of the monthly Base Rent due
under this Lease shall be increased by an amount equal to the product of the
then current monthly Base Rent multiplied by a three percent (3%). Therefore,
the monthly Base Rent for the second Lease Year shall be $10,289.68; for the
third Lease Year, $10,598.37; and increased so forth throughout the entire Term
of this Lease.

 

C.                                     All monthly Base Rent payments and any
other payments due Landlord under this Lease shall be made without any setoff or
deduction whatsoever and shall be payable and delivered to:

 

Aerospace/Defense, Inc.

4383 Jenkins Avenue

North Charleston, SC 29405

 

--------------------------------------------------------------------------------

(1) Base Rent for the first Lease Year shall be based on an annualized rate of
$119,879.75, being the sum of (a) $71,900.00 calculated at $10.00 per square
foot per year for 7,190 square feet of “Office Area” and (b) $47,979.75
calculated at $5.25 per square foot per year for 9,139 square feet of “Warehouse
Area.”

 

3

--------------------------------------------------------------------------------


 

or to such other place as may be designated by notice in writing from Landlord
to Tenant. Base Rent and other payments due Landlord by the Tenant under this
Lease received more than ten (10) days after the due date of such payment shall
be subjected to a late penalty of one point five percent (1.5%) of the amount of
such payment for each month, or portion thereof, such payment is late. No
payment by Tenant or receipt by Landlord of any lesser sum than the monthly Base
Rent stipulated in this Lease shall be deemed to waive the right of Landlord to
receive in a timely manner the full amount due and payable to the Landlord.

 

4.                                      UTILITIES.

 

A.                                   Provided Tenant only consumes water and
electricity for personal and office use and not for any manufacturing process or
non-office use, Tenant’s pro rata portion of the Project’s water and electricity
bill is included in the Base Rent. (No gas is provided to the Premises.) Subject
to Section 23 (Force Majeure), the Landlord shall not interrupt, or cause to be
interrupted, any such utility service (water and electricity) for a period
longer than 36 hours. No such interruption of utility service shall relieve
Tenant from any of its obligations under this Lease.

 

B.                                     Tenant’s pro rata share of the county
solid waste recycling fee paid by the Project for solid waste hauled from the
Project shall be an amount equal to the product of (1) the total solid waste
recycling fee paid by the Project for the period in question, multiplied by
(2) a fraction having as its numerator the volume of any trash dumpster utilized
by the Tenant at the Premises during the period in question and as its
denominator the volume of all trash dumpsters at all buildings in the Project
picked up during the same time period. For purposes of this subparagraph, the
volume of a trash dumpster picked up during a billing period will be determined
by multiplying the capacity of the trash dumpster in cubic yards by the number
of times such trash dumpster is picked up during the billing period, whether or
not such trash dumpster was filled to capacity at the time it was picked up. It
is acknowledged by the parties that the Tenant shall provide the Tenant’s own
trash dumpsters and shall pay for the hauling of trash therefrom.

 

C.                                     Tenant shall provide and contract for
Tenant’s own telephone/telephonic, internal telecommunications, cabling and
computer network (LAN, WAN, etc.) needs in and associated with the Premises - -
with its own separate telephone numbers, wiring and cables, and in connection
therewith shall be free to make such modifications to the Premises as may be
reasonable and necessary for such purpose.

 

5.                                      TAXES AND COMMON AREAS.

 

A.                                   Landlord shall pay, prior to delinquency,
all real property taxes and assessments which are levied, imposed, or assessed
upon or against the Building. Tenant shall not be responsible for any portion of
such real property taxes and assessments.

 

B.                                     Tenant shall pay prior to delinquency all
taxes assessed against and levied upon trade fixtures, furnishings, equipment,
inventory and all other personal property of Tenant contained in the Premises.
When possible, Tenant shall cause such trade fixtures, furnishings, equipment
and other personal property to be assessed and billed separately from the real
property

 

4

--------------------------------------------------------------------------------


 

of Landlord. If any of Tenant’s personal property shall be assessed with
Landlord’s real property, Tenant shall pay Landlord the taxes attributable to
Tenant within thirty (30) days after receipt of a written statement setting
forth the taxes applicable to Tenant’s property, together with a copy of the
taxing authority’s billing to Landlord.

 

C.                                     The term “Common Areas” as used in this
Lease means those parts of and adjacent to Building No. 1 marked “Common Areas”
on Exhibit A-1 [the roadway leading from U.S. Highway 78 to the parking area,
and the parking area in front of Building No. 1]. Landlord hereby grants to
Tenant and Tenant’s customers, invitees and employees for the entire Term, the
right to use, in common with Landlord, Landlord’s invitees and employees and
with the other lessees and occupants of Project and their respective customers,
invitees and employees, the Common Areas for their intended purposes, subject to
reasonable, rules and regulations (“Rules and Regulations”) to be promulgated by
Landlord for the convenience and safety of all of the lessees, occupants and
users of the Project. Landlord will have the right to make reasonable
modifications and additions to the Rules and Regulations from time to time. In
addition, the Landlord reserves the right to assign, limit or designate exact
parking spaces for the Tenant and other lessees and occupants of Building No. 1
and their respective employees and invitees and to close all or any portion of
the parking area or other Common Areas to such extent as may, in the opinion of
the Landlord, be necessary to maintain, repair or renovate same. Except for
senior management of the Tenant (approximately 12 employees) and occasional
visitors and customers of the Tenant, the Tenant shall cause its other employees
and guests to park in the common area parking lots designated in the Building
No. 2 Lease during such temporary maintenance, repair and renovation of
parking.  In the event of additional tenants coming into Building 1, requiring
parking that creates needs beyond the current 124 spaces available, FPI will
receive reasonable space allocation and right upon receiving Landlord’s prior
written approval, to extend the current parking spaces.

 

(i)                                     During the Term, Landlord will maintain
the Common Areas in good order and condition. Tenant shall not be responsible
for paying any so-called common area maintenance charges; however,
notwithstanding the foregoing, if the necessity for repairs to any Common Areas
(such as, for example, the common area restrooms) shall have arisen from or
shall have been caused by the negligence or willful acts of the Tenant, its
agents, concessionaires, officers, employees, licensees, invitees or
contractors, Landlord may make or cause the same to be made, but shall not be
obligated to do so, and Tenant agrees to pay to Landlord promptly upon
Landlord’s demand, the cost of such repairs, if made. In the event Landlord
elects not to make such repairs, Landlord may require Tenant to make such
repairs at Tenant’s sole cost and expense.

 

(ii)                                  Landlord shall have the right, at
Landlord’s sole cost and expense, to relocate, change, move or alter the Common
Areas, so long as restroom facilities are available to the Tenant and 24-hour
pedestrian ingress to and egress from the Premises is not materially disturbed.

 

6.                                      SIGNAGE.

 

Tenant shall have the option to install, at Tenant’s cost, a sign at a location
near the entrance to the Premises, subject to the prior written consent of
Landlord, which consent shall

 

5

--------------------------------------------------------------------------------


 

not be unreasonably withheld or delayed. Any sign constructed by Tenant must be
of a size and at a location which will not detract from the image and unity of
the Project and Building.

 

7.                                      USE.

 

A.                                   Tenant shall use the Premises for offices
associated with Tenant’s business located in Building No. 2 and Building No. 3
within the Project currently under lease from Landlord. Outside storage,
including without limitation, trucks and other vehicles, is prohibited. Tenant
shall at its own cost and expense obtain any and all licenses and permits
necessary for any such use. Tenant shall not permit any objectionable or
unpleasant odors, smoke, dust, noise or vibrations to emanate from the Premises,
nor take any other action that would constitute a nuisance or would disturb or
endanger the Landlord or any other tenants or occupants of Building No. 1 or
unreasonably interfere with their use of Building No. 1. Without Landlord’s
prior written consent, Tenant shall not receive, store or otherwise handle any
product, material or merchandise which is explosive or highly flammable.

 

B.                                     Tenant shall not commit or suffer to be
committed any waste upon or about the Premises, the Common Areas, and the
Building.

 

8.                                      COMPLIANCE WITH LAWS AND GOVERNMENTAL
REGULATIONS.

 

A.                                   Tenant shall at all times during the Term
be in full compliance with any and all federal, state and local governmental
rules and regulations, ordinances and similar provisions having the force and
effect of law (collectively, “Laws”) which are or would be applicable to the use
of the Premises and the business being conducted within the Premises.

 

B.                                     Landlord shall be responsible for any
alteration or improvements or repairs to the Common Areas ordered by any
governmental authority or required under applicable Laws, provided, however,
Tenant shall be obligated to make any alterations, repairs or improvements to
the Common Areas that are necessary because they relate primarily to the
occupancy or use of Tenant or Tenant’s business in the Premises.

 

8A.                            TENANT’S LEASEHOLD IMPROVEMENTS.

 

A.                                   Tenant’s Leasehold Improvements to the
Warehouse Area.  Within 60 days after the execution of this Lease and subject to
the provisions of Section 10 (Alterations by Tenant), Tenant will, at Tenant’s
sole cost and expense, without contribution by the Landlord, perform or caused
to be performed the work described in Exhibit B of this Lease (“Tenant’s
Improvements to the Warehouse Area”). The plans and specifications for Tenant’s
Improvements to the Warehouse Area attached hereto as Exhibit B-1 are hereby
approved by the Landlord, and shall not be substantially changed by the Tenant
without the prior written consent of the Landlord. During construction of
Tenant’s Improvements to the Warehouse Area, Tenant and its contractors and
agents shall take reasonable precaution not to damage the existing structure of
the Building and other areas within and adjacent to the Building.

 

B.                                     Tenant’s Leasehold Improvements to the
Office Area.  Within 60 days of the execution of this Lease and subject to the
provisions of Section 10 (Alterations by Tenant), Tenant will, at Tenant’s sole
cost and expense, without, contribution by the Landlord, perform or

 

6

--------------------------------------------------------------------------------


 

cause to be performed the work described in Exhibit C (GENERAL SPECIFICATION
DOCUMENT C-1 ATTACHED) of this Lease (“Tenant’s Improvements to the Office Area”
which for purposes of this Subsection B, only, may also be referred to as
“Improvements”). The plans and specifications for the Improvements are attached
hereto as Exhibit C-1 and are hereby approved by the Landlord and shall not be
substantially changed by the Tenant without the prior written consent of the
Landlord. During construction of the Improvements, Tenant and its contractors
and agents shall take precaution not to damage the existing structure of the
Building and other areas within and adjacent to the Building.

 

C.                                     Right to Inspect.  During the
construction of Tenant’s improvements under this Section 8A, and at the
completion of such improvements, Landlord’s representatives shall have the right
(but the Landlord shall have no duty or obligation whatsoever) to inspect the
work related to the construction and completion of such improvements upon
reasonable prior notice to the Tenant; provided, however, notwithstanding the
foregoing, any such inspections shall not (a) be relied upon by the Tenant or
Tenant’s contractor for any reason whatsoever, and (b) be deemed to relieve the
Tenant of its representations and obligations to complete such improvements in
accordance with the terms and provisions of this Section 8A. During the period
that the Tenant is constructing the improvements in or upon the Premises, it
will cause its contractor and other invitees to work so as not to unreasonably
or unnecessarily interfere with the operations of the other lessees and
occupants of the Building.

 

9.                                      MAINTENANCE AND REPAIR.

 

A.                                   Landlord shall at its expense maintain only
the roof, foundation and structural soundness of the exterior walls of Building
No. 1 in good repair. Tenant shall repair and pay for any damages caused by the
negligence of the Tenant, or Tenant’s employees, agents or invitees, or caused
by Tenant’s fault hereunder. The term “walls” as used herein shall not include
windows, glass or plate glass, doors, or entries to the Premises. Tenant shall
immediately give Landlord written notice of any defect or need for repairs,
after which Landlord shall have reasonable opportunity and access to the
Premises to repair same or cure such defect. Landlord’s liability with respect
to any defects, repairs or maintenance for which Landlord is responsible under
any of the provisions of this Lease shall be limited to the cost of such repairs
or maintenance or the curing of such defect. Landlord shall promptly, at
Landlord’s cost and expense, make all necessary replacements, restorations,
renewals and repairs to the Premises Landlord is required to maintain as
hereinabove provided in this Subsection 9A. Repairs, restorations, renewals and
replacements shall, to the extent possible, be at least equivalent in quality of
the original work or the property replaced, as the case may be. Any injury
sustained by any person because of the Landlord’s failure to perform its
obligations as hereinabove provided in this Subsection 9A shall be the
responsibility of Landlord and Landlord shall indemnify and hold Tenant harmless
from and against all claims and actions for injuries in connection therewith,
including, but not limited to attorney’s and other professional fees, and any
other cost which Tenant might reasonably incur.

 

B.                                     Tenant acknowledges that it is leasing
the Premises in their “AS-IS” condition. Except as provided in Section 9A,
Section 13, and Section 14 hereof, Tenant shall promptly throughout the Term at
Tenant’s cost and expense, take good care of and maintain the Premises
(including, but not limited to, all Tenant Improvements to the Warehouse Area
and all

 

7

--------------------------------------------------------------------------------


 

Tenant Improvements to the Office Area, windows, glass and plate glass, doors,
office entries, interior walls and finish work, floors and floor coverings,
heating and air-conditioning systems) in good order, repair and condition and in
neat, clean and safe condition, fair wear and tear excepted. In meeting its
obligations pursuant to this Section 9B, Tenant may repair (rather than replace)
any component of the Premises which Tenant is required to maintain unless such
component cannot be repaired, in which event replacement shall be required.
Tenant shall promptly, at Tenant’s cost and expense, make all necessary
replacements, restorations, renewals and repairs to portions of the Premises
Tenant is required to maintain. Repairs, restorations, renewals and replacements
shall, to the extent possible, be at least equivalent in quality of the original
work or the property replaced, as the case may be, and shall become the property
of the Landlord. Tenant will not overload the electrical wiring serving the
Premises, and will install at its expense, subject to the provisions of
Section 10, any additional electrical wiring which may be required in connection
with Tenant’s apparatus. Any damage or injury sustained by any person because of
mechanical, electrical, plumbing or any other equipment or installations, whose
maintenance and repair shall be the obligation of Tenant as provided in this
Subsection B, shall be the responsibility of the Tenant, and Tenant shall
indemnify and hold Landlord harmless from and against all claims, actions,
injuries, damages and liability in connection therewith, including, but not
limited to attorney’s and other professional fees, and any other cost which
Landlord might reasonably incur.

 

10.                                ALTERATIONS BY TENANT.

 

A.                                   Tenant will not make any alterations,
renovations, improvements or other installations in, on or to the Premises or
any part thereof (including, without limitation, any structural alterations, or
any cutting or drilling into any part of the Premises or any securing of any
fixture, apparatus, or equipment of any kind to any part of the Premises) unless
and until Tenant shall have caused plans and specifications therefore to have
been prepared, at Tenant’s expense, by an architect or other duly qualified
person and shall have obtained Landlord’s written approval thereof. If such
approval is granted, Tenant shall cause the work described in such plans and
specifications to be performed, at its expense, promptly, efficiently,
competently and in a good and workmanlike manner by duly qualified and licensed
persons or entities, using first grade materials, without interference with or
disruption to the operations of tenants or other occupants of the Building. All
such work shall comply with all applicable governmental codes, rules,
regulations and ordinances.

 

B.                                     All improvements installed or constructed
by or on behalf of the Tenant shall at the expiration of the Term or termination
of this Lease become the property of Landlord and shall not be removed from the
Premises. All trade fixtures, furniture, furnishings and signs installed in or
upon the Premises by Tenant shall remain the property of Tenant and shall be
removed upon the expiration of the term of this Lease, provided however, that if
Tenant fails to remove such items from the Premises prior to the expiration or
earlier termination of this Lease, all such trade fixtures, furniture,
furnishings and signs shall at the option of the Landlord become the property of
Landlord unless Landlord elects to require their removal in which case Tenant
shall promptly remove same and restore the Premises to its prior condition.
Tenant shall forthwith promptly and diligently repair any damage to the Premises
or the Building caused by the installation and/or removal of the Tenant’s
equipment, machinery, trade fixtures and

 

8

--------------------------------------------------------------------------------


 

movables. The obligations and liabilities of the Tenant under this section shall
survive the Term of this Lease.

 

C.                                     No work performed by or on behalf of the
Tenant pursuant to this Lease, whether in the nature of erection, construction,
alteration or repair, shall be deemed to be for the immediate use and benefit of
Landlord so that no mechanic’s or other lien shall be allowed against the
Premises, the Building, any portion of the Project or the estate of Landlord by
reason of any consent given by Landlord to Tenant to improve the Premises.
Tenant shall pay promptly all persons furnishing labor or materials with respect
to any work performed by Tenant or its contractor on or about the Premises and
the Building, and shall obtain and deliver to Landlord “releases” or waivers of
liens from all parties doing work in the Premises or the Building and an
affidavit from Tenant stating that all bills have been paid with regard to such
work and that there are no outstanding obligations owed with respect to any such
work done in the Premises. In the event any mechanic’s or other lien shall at
any time be filed against the Premises, the Building, any portion of the Project
or the estate of the Landlord by reason of work, labor, services or materials
performed or furnished, or alleged to have been performed or furnished, to
Tenant or to anyone holding the Premises through or under Tenant, Tenant shall
forthwith promptly cause the same to be discharged of record or bonded to the
satisfaction of Landlord. If Tenant shall fail to cause such lien forthwith to
be so discharged or bonded after being notified of the filing thereof, then, in
addition to any other right or remedy of Landlord, Landlord may bond or
discharge the same by paying the amount claimed to be due, and the amount so
paid by Landlord including reasonable attorney’s fees and expenses incurred by
Landlord either defending against such lien or in procuring the discharge of
such lien, together with interest thereon shall be due and payable by Tenant to
Landlord as an additional charge due and payable immediately upon the
presentation of an invoice by Landlord to Tenant.

 

11.                                INDEMNIFICATION.

 

Tenant agrees, to the extent not expressly prohibited by law, to pay, and to
protect, defend, indemnify and save harmless Landlord from and against all
liabilities, damages, costs, expenses (including reasonable attorneys’ fees and
expenses), causes of action, suits, claims, demands or judgments (collectively,
“Liabilities”) of any nature whatsoever which may be imposed upon or incurred by
or asserted against Landlord by reason of (i) any accident, injury to or illness
or death of any person, or any damage to property occurring on the Premises or
in the Building during the Term or while Tenant, Tenant’s agents, employees,
invitees or contractors or parties claiming through Tenant are in possession of
or conducting any activities on the Premises (except to the extent caused by the
negligence or willful misconduct of Landlord), (ii) any accident, injury to,
illness or death of any person, or any damage to property (excluding property
covered by Landlord’s property insurance policies) arising out of the negligence
or willful misconduct of Tenant or Tenant’s agents, employees, invitees or
contractors in any portion of the Project outside the Building during the Term,
and (iii) any failure by Tenant to perform or comply with any of the terms of
this Lease or of any contracts, agreements, restriction, or laws affecting the
Premises or any part thereof. The obligations and liabilities of the Tenant
under this section shall survive the Term of this Lease.

 

9

--------------------------------------------------------------------------------


 

12.                                INSURANCE.

 

A.                                   Throughout the Term and at no cost to the
Tenant, the Landlord will maintain fire and casualty insurance over Building
No. 1 in such amounts as it deems necessary.

 

B.                                     (i)                                    
Tenant, at its expense, will maintain from and after the date of this Lease and
throughout the Term, comprehensive general liability insurance against claims on
account of bodily injury, death or property damage incurred upon or adjacent any
part of the Premises. Such insurance policy will have limits of not less than
Three Million and No/100 Dollars ($3,000,000) per occurrence in respect to
bodily injury or death and not less than One Million and No/100 Dollars
$1,000,000) per occurrence in respect to property damage and provide contractual
coverage of Tenant’s liability to Landlord assumed under the indemnification
provisions of this Lease. Landlord shall be named as an additional insured under
the insurance required under this Subsection 12B(i), and the Tenant shall
deliver to Landlord a certificate evidencing such insurance before the
Commencement Date and thereafter upon reasonable request.

 

(ii)                                  Tenant, at its expense, shall maintain and
provide throughout the Term insurance coverage against loss or damage by fire or
other risks provided by broad form extended coverage endorsement covering all
property and chattels belonging to or under the care, custody or control of
Tenant and located within or at the Premises. Landlord shall not be liable for
any damage to or loss of such property and chattels, regardless of the cause of
such damage or loss.

 

C.                                     All insurance required by the Tenant
hereunder shall be primary and not excess with any insurance, coinsurance or
self insurance maintained by Landlord. Certificates of insurance evidencing the
insurance required hereunder shall be delivered to Landlord on or before the
Commencement Date and thereafter upon reasonable request.

 

D.                                    Each party hereto expressly waives any and
every claim which arises or may arise in such party’s favor against the other
party and such party’s shareholders, partners, officers, and employees during
the Term for any and all loss of or damage to any of such party’s property,
located within or upon or constituting a part of, the Premises or Project, which
loss or damage is caused by a peril required by this Lease to be covered by the
insurance of the party incurring the loss. Inasmuch as the mutual waivers in
this section will preclude the assignment of any claim by way of subrogation (or
otherwise) to an insurance company (or any other party), each party hereby
agrees to give immediately to each insurance company which has issued to such
party policies of property insurance, written notice of the terms of the mutual
waivers of subrogation and to have such insurance policies properly endorsed, if
necessary, to prevent the invalidation of the insurance coverages by reason of
such waivers.

 

E.                                      If, by reason of any act or omission of
Tenant, the rate of any insurance maintained by Landlord with respect to the
Common Areas or the Premises shall be increased, Tenant shall reimburse Landlord
for that portion of the premiums to be paid by Landlord due to such act or
omission as additional rent due hereunder. If, due to the manner of Tenant’s use
or occupancy of the Premises, any such insurance shall be canceled or if
cancellation thereof shall be threatened, Landlord shall give prompt notice
thereof to Tenant and, provided such manner of

 

10

--------------------------------------------------------------------------------


 

use shall not have been made of the Premises by Landlord prior to the date
hereof, then Tenant shall indemnify Landlord against any liability that would
have been covered by such canceled insurance.

 

13.                                DAMAGE AND DESTRUCTION.

 

A.                                   In case of any material damage to or
destruction of any portion of the Premises, Tenant shall promptly give written
notice thereof to Landlord. If any portion of the Premises shall be partially
damaged by fire or other casualty, then Landlord, except as otherwise provided
herein, shall proceed promptly and with due diligence to repair and restore the
damaged portion to substantially the same condition and quality as prior to such
damage. If any part of the Premises shall be damaged, but not such a substantial
portion thereof as to impair Tenant’s ability to conduct Tenant’s business in
Tenant’s normal course, then such portion thereof as has been rendered
untenantable by reason of such damage shall be repaired by Landlord and until
such repairs are completed, the Base Rent payable hereunder shall be abated to
the extent that such Base Rent for such portion relates to the total space for
the period from the date of such damage to the date when such portion shall have
been made tenantable. Tenant understands that Landlord will not carry insurance
of any kind on Tenant’s property, to wit: Tenant’s goods, inventory, furniture
or furnishings or any fixtures, equipment, or improvements, and that Landlord
shall not be obligated to repair any damage thereto or replace the same.

 

B.                                     In the event the Premises is totally
destroyed or such portion thereof is damaged as will prevent Tenant from
conducting Tenant’s business in Tenant’s normal course, Landlord, at Landlord’s
sole option and expense, may promptly and with due diligence repair and restore
the Premises or the damaged portion thereof to substantially the same condition
and quality as prior to such damage.

 

(i)                                     If in the reasonable opinion of a
licensed architect retained by Landlord, the Premises cannot be substantially
repaired or restored within forty-five (45) days from the date of damage or
destruction, the Lease and the leasehold interest herein granted may be
terminated by either party by written notice delivered to the other party within
thirty (30) days after the date of receipt of notice from Landlord’s architect
setting forth the projected repair period. Notice of termination by either party
to the other party will specify a date, not less than ten (10) days after the
date of such notice, for such termination. In the event of giving of such notice
of termination, this Lease shall expire as of the date specified in such notice
with the same effect as if such date where the date hereinbefore specified for
the expiration of the Term, and the Base Rent payable hereunder shall be
apportioned as of such date of such fire or other casualty, subject to
abatement, if any, as and to the extent provided in Section 13(a) hereof.

 

(ii)                                  Notwithstanding the provisions of this
Section 13(a), in the event the Premises is destroyed or damaged to the extent
of thirty-three percent (33%) or more of the replacement value thereof during
the last two (2) years of the Term or during the last year of any Option Period
of the Lease, then either Tenant or Landlord may elect to terminate this Lease
as of the date of such damage or destruction by giving written notice to the
other within sixty (60) days of such damage or destruction except Tenant can
negate Landlord’s termination if Tenant exercises any applicable renewal option.
If this Lease is terminated as herein provided, then all

 

11

--------------------------------------------------------------------------------


 

prepaid rent and other charges paid in advance by Tenant shall be refunded by
Landlord to Tenant.

 

14.                                CONDEMNATION.

 

A.                                   In the event that at any time during the
Term, title to the whole or materially all of the Building shall be taken by the
exercise of the right of condemnation or eminent domain or by agreement between
the Landlord and those authorized to exercise such right, this Lease shall
terminate and expire on the date of such taking and the rent provided to be paid
by the Tenant shall be apportioned and paid to the date of such taking.

 

B.                                     Tenant, at Tenant’s cost and expense,
shall be entitled to separately claim, in any condemnation proceeding, any
damages payable for movable trade fixtures and leasehold improvements paid for
and installed by Tenant without any contribution or reimbursement therefore by
Landlord, and for Tenant’s loss of business, and for Tenant’s relocation costs;
provided Landlord’s award is not reduced or otherwise adversely affected
thereby.

 

15.                                SUBORDINATION; NONDISTURBANCE.

 

A.                                   Upon Landlord’s written request, Tenant
will execute and deliver to Landlord an agreement in recordable form
subordinating Tenant’s rights to the lien of any mortgage hereafter encumbering
the Premises. Tenant, however, will not be required to subordinate Tenant’s
rights hereunder to any mortgage unless and until the holder of such mortgage
executes and delivers to Tenant a written agreement providing in substance
(i) that so long as Tenant faithfully discharges Tenant’s obligations under this
Lease, Tenant’s right of possession to the Premises and other rights under this
Lease will not be affected by any default by Landlord under any instrument
creating or secured by such mortgage, and (ii) that in the event of foreclosure
or any other enforcement of such mortgage, the rights of Tenant hereunder will
expressly survive and this Lease will continue in full force and effect. If any
mortgage, trustee or ground lessor shall elect to have this Lease prior to the
lien of its mortgage, deed of trust or ground lease, and shall give written
notice thereof to Tenant, this Lease shall be deemed prior to such mortgage,
deed of trust, or ground lease, whether this Lease is dated prior or subsequent
to the date of said mortgage, deed of trust or ground lease or the date of
recording thereof.

 

B.                                     Landlord represents and warrants that no
lien encumbers the Premises on the date of this Lease.

 

16.                                NONWAIVER.

 

Neither a failure by either party to exercise any of its options hereunder, nor
failure to enforce its rights or seek its remedies upon any default, nor the
acceptance by the Landlord of any rent accruing before or after any default,
shall effect or constitute a waiver of such party’s right to exercise such
option, to enforce such right, or to seek such remedy with respect to that
default or to any prior or subsequent default.

 

12

--------------------------------------------------------------------------------


 

17.                                QUIET ENJOYMENT.

 

If Tenant pays the rent Tenant is obligated hereunder to pay, and observes all
other terms, covenants and conditions hereof, Tenant may peaceably and quietly
have, hold and enjoy the Premises during the Term, subject, however, to all the
terms of this Lease.

 

18.                                ASSIGNMENT AND SUBLETTING.

 

A.                                   Tenant shall not sublet the Premises, nor
any part thereof, nor assign, or otherwise dispose of this Lease or any interest
therein, or any part thereof, without Landlord’s prior written consent in each
of the foregoing cases, which consent shall not be unreasonably withheld or
delayed. Landlord’s disapproval of a proposed assignee or sublessee will be
considered reasonable if the proposed assignee or sublessee is not of a
generally comparable quality with Tenant, if the proposed use of the Premises is
not compatible with the Premises, and if the proposed assignee or sublessee is
not the same assignee or sublessee as the case may be, of either Building No. 2
or Building No. 3, currently under lease to the Tenant.

 

B.                                     Notwithstanding the provisions of
Section 18A hereof, Tenant may assign or sublet the Premises, or any portion
thereof, without Landlord’s consent, to any corporation that controls, is
controlled by or is under common control with Tenant, or to any corporation
resulting from the merger or consolidation with Tenant, or to any person or
entity that acquires all the assets of Tenant as a going concern of the business
that is being conducted on the Premises.  Tenant and any guarantor of the
obligations of Tenant under this Lease shall remain liable despite any
assignment or sublease of this Lease by Tenant pursuant to this Section 18.

 

19.                                ENTRY.

 

Landlord, and any mortgagee, and their respective duly authorized
representatives shall have the right upon giving Tenant prior written notice to
enter the Premises at all reasonable times for the purposes of inspecting the
conditions of same, and making such repairs, alterations, additions, or
improvements thereto as may be necessary or desirable if Tenant fails to do so
as required hereunder (but the Landlord shall have no duty whatsoever to make
any such inspections, repairs, alterations, additions, or improvements).

 

20.                                DEFAULT.

 

A.                                   The following shall be defined and deemed
as an “Event of Default” by Tenant: (i) if Tenant shall default in the payment
of the Base Rent and other payments and amounts due Landlord by the Tenant under
this Lease and if Tenant shall fail to cure said default within fifteen (15)
days after receipt of notice of such default from Landlord; or, (ii) if Tenant
shall default in the performance or observance of any other non-financial term,
covenant or condition to be performed or observed by Tenant under this Lease and
if Tenant shall fail to cure said default within thirty (30) days after receipt
of notice of said default from Landlord or if such default is of a nature which
cannot be corrected in thirty (30) days, if Tenant shall fail to commence to
cure same within thirty (30) days and thereafter diligently pursue such cure to
completion, or (iii) if an Event of Default (as that term is defined in each of
the Leases referenced in this subsentence (iii)) shall occur in either of the
following Leases between the Landlord and Tenant: Industrial Lease dated
July 13, 2004 covering a portion of the building

 

13

--------------------------------------------------------------------------------


 

designated as “Building No. 2” located within the Project or Industrial Lease
dated as of September 2, 2003 covering the building designated at “Building
No. 3” located within the Project.

 

(i)                                     In case of any Event of Default
hereinbefore provided, the Landlord shall have the immediate right of reentry
and may remove all persons and property from the Premises by summary
proceedings, force or otherwise. No such reentry or taking possession of the
Premises by Landlord shall be construed as an election on Landlord’s part to
terminate this Lease unless a written notice of such intention to be given to
Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction.

 

(ii)                                  In addition, in the event of any Event of
Default (whether or not Landlord shall elect to re-enter or to take possession
pursuant to legal proceedings or pursuant to any notice provided for by laws),
Landlord shall have the right, at Landlord’s option,

 

1)                                      to terminate this Lease on not less than
two (2) days’ notice to Tenant and upon the giving of said notice, this Lease
and the term hereof shall cease and expire on the date set forth in said notice
as if said date where the expiration originally set forth herein, or

 

2)                                      to relet the Premises or any part(s)
thereof for such term or terms (which may extend beyond the Term) and at such
rental(s) and upon such other terms and conditions as Landlord in Landlord’s
sole discretion may deem advisable. Landlord shall have the right from time to
time to make such alterations and repairs as may be reasonably necessary in
order to relet the Premises. Upon each such reletting all rentals received by
the Landlord from such reletting shall be applied, first, to the payment of any
indebtedness (other than rents due hereunder) of Tenant to Landlord, second, to
the payment of any costs and expenses of such reletting, including, without
limitation, reasonable attorneys’ fees and of the cost of such alterations and
repairs, third, to the payment of rents due and unpaid hereunder; and the
residue, if any, shall be held by Landlord and applied in payment of future
rents and other payments required to be made by Tenant hereunder as the same may
become due and payable hereunder, with the right reserved to Landlord to bring
such action(s) or proceeding(s) for the recovery of any deficits remaining
unpaid without being obliged to await the end of the term for a final
determination of Tenant’s account, and the commencement or maintenance of any
one or more actions for further accruals pursuant to the provisions of this
section. If such rentals to be paid during that month by Tenant hereunder,
Tenant shall pay any such deficiency to Landlord. Such deficiency shall be
calculated and paid monthly subject to Landlord’s right of action(s) or
proceeding(s) as aforesaid. Notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for such previous breach.

 

(iii)                               Should Landlord at any time terminate this
Lease for any breach, in addition to any other remedies Landlord may have,
Landlord may recover from Tenant all damages Landlord may incur by reason of
such breach as damages for loss of the bargain and not as a penalty, including
the cost of recovering the Premises, reasonable attorneys’ fees, and including
the present value determined by using a discount rate of eight percent (8%), at
the time of such termination, of the excess if any, of the amount of rental and
charges equivalent to rental reserved in this Lease for the remainder of the
Term, over the aggregate rental value of the

 

14

--------------------------------------------------------------------------------


 

Premises for the remainder of such term, all of which shall be immediately due
and payable from Tenant to Landlord. If any laws shall validly limit the amount
of the damages provided for in the immediately preceding sentence to less than
the amount above agreed upon, Landlord shall be entitled to the maximum amount
allowable under such laws.

 

B.                                     Landlord shall not be in default unless
Landlord fails to perform obligations required of Landlord within a reasonable
time, but in no event later than thirty (30) days after written notice by Tenant
to Landlord and to the holder of any first mortgage or deed of trust covering
the Premises whose name and address shall have theretofore been furnished to
Tenant in writing, specifying wherein Landlord has failed to perform such
obligation; provided, however, that if the nature of Landlord’s obligation is
such that more than thirty (30) days are required of performance then Landlord
shall not be in default if Landlord commences performance within such 30-day
period and thereafter diligently prosecutes the same to completion. In the event
Landlord fails to discharge any obligation set forth in this Lease on or before
the date such obligation or payment is due, Tenant may, at Tenant’s option,
discharge such obligation. Tenant shall use reasonable efforts to mitigate its
damages after a default by the Landlord. In the event Tenant elects to discharge
Landlord’s obligation(s), Landlord agrees to reimburse Tenant on demand for the
amount of expenses incurred by Tenant.

 

21.                                ENVIRONMENTAL PROVISIONS.

 

A.                                   For the purposes of this Section 21, the
following shall have the respective meanings set forth below:

 

(i)                                     “Hazardous Material” means any
substance, material or waste which is regulated by any applicable governmental
authority of the United States or the State of South Carolina, including without
limitation, any material, substance or waste which is defined as “hazardous”,
“hazardous waste”, “hazardous material”, “hazardous substance”, “extremely
hazardous waste”, “restricted hazardous waste”, “pollutant”, “contaminant”,
“toxic substance” or “toxic waste” under any provision of any applicable
Environmental Law, and includes, but is not limited to, petroleum, petroleum
products, asbestos, urea formaldehyde and polychlorinated biphenyls.

 

(ii)                                  “Hazardous Materials Contamination” means
any disposal, transportation, storage, arranging of disposal, spillage,
discharge, emission, leakage, release or threatened release of any Hazardous
Materials at, in, on, under, from, about, or affecting the soil, air, water,
fixtures, personal property, animals or buildings.

 

(iii)                               “Environmental Condition” means any unlawful
environmental condition, event or circumstance.

 

(iv)                              “Damages” means all demands, claims, actions,
assessments, losses, damages, liabilities, costs and expenses of every nature
(including, without limitation, reasonable attorneys’ fees, fines, penalties and
costs of settlements of any kind), known or unknown, foreseen or unforeseen,
contingent or otherwise.

 

(v)                                 “Landlord-Related Party” means an employee,
agent, contractor, licensee, customer, invitee or affiliate of Landlord, but
specifically excludes Tenant and any

 

15

--------------------------------------------------------------------------------


 

other lessee or tenant of the Project. “Tenant-Related Party” means an employee,
agent, contractor, licensee, customer, invitee or affiliate of Tenant but
specifically excludes Landlord.

 

B.                                     Landlord shall defend, indemnify, protect
and hold Tenant harmless against Damages resulting from or arising out of the
following Hazardous Materials Contamination or Environmental Conditions:

 

(i)                                     existing or occurring within the
Premises on or before Tenant takes occupancy of the Premises or after the
expiration or early termination of the Term but only to the extent not caused by
Tenant or a Tenant-Related Party; or

 

(ii)                                  existing or occurring within the Premises
or any other portion of the Project and caused by Landlord or a Landlord-Related
Party.

 

C.                                     Tenant shall defend, indemnify, protect
and hold Landlord harmless against all Damages resulting from or arising out of
Hazardous Materials Contamination or Environmental Conditions existing or
occurring within the Premises or any other portion of the Building and/or
Project and caused by Tenant or a Tenant-Related Party, but only to the extent
not caused by Landlord or a Landlord-Related Party.

 

D.                                    The Tenant shall not store and handle
Hazardous Materials at, on, near or within the Premises.

 

E.                                      The obligations and liabilities of both
parties under this Section 21 shall survive the Term of this Lease.

 

F.                                      The failure by either party to abide by
the terms of this Section 21 shall be restrainable by injunction.

 

22.                                SURRENDER OF TENANT.

 

A.                                   Tenant will surrender possession of the
Premises and remove all goods and production equipment and other personal
property owned by Tenant at the end of the Term, or at such other time as
Landlord may be entitled to re-enter and take possession of the Premises
pursuant to any provision of this Lease, and Tenant shall leave the Premises
broom clean and in good order and condition, ordinary wear and tear excepted,
except in the event of termination due to fire or other casualty pursuant to
Section 13 or termination due to condemnation pursuant to Section 14. Tenant
shall deliver to Landlord all keys, locks and other fixtures connected with the
Premises (such fixtures shall include, but are not limited to: HVAC systems and
all Tenant improvements) in good repair, order and condition. In default of such
surrender of possession and removal of goods and chattels at the time aforesaid,
Tenant will pay to Landlord the rent set forth in this Lease for such period as
Tenant either holds over possession of the Premises or allows Tenant’s goods and
production equipment or other personal property at such time to remain in the
Premises, and in addition thereto, statutory penalties and all other damages
which Landlord shall suffer by reason of Tenant’s holding over in violation of
the terms and provisions of this Lease, including, without limitation, all
reasonable claims for damages made by any succeeding tenant or purchase of the
Premises against Landlord which may be founded upon

 

16

--------------------------------------------------------------------------------


 

delay by Landlord in giving possession of the Premises to such succeeding tenant
or purchaser, so far as such damages are occasioned by the unlawful holding over
of Tenant.

 

B.                                     Tenant shall have the absolute right to
remove all of Tenant’s goods, production equipment, and other personal property
from the Premises at any time during the Term.

 

C.                                     Notwithstanding any other term or
provision of this Lease to the contrary, Tenant shall be responsible for the
prompt, efficient and total clean-up and removal of all raw materials,
packaging, waste (solids, solvents, lubricants), and any hazardous wastes
placed, abandoned or located on the Premises and the area surrounding the
Premises by Tenant (or any of Tenant’s employees, agent, invitees or
subcontractors) during the Term hereof.

 

D.                                    The liability and the obligations of
Tenant under this section shall survive the termination of this Lease.

 

23.                                FORCE MAJEURE.

 

In the event that Landlord or Tenant shall be delayed or hindered in or
prevented from the performance or any act (other than either party’s monetary
obligations), by reason of strikes, lockouts, unavailability of materials,
failure of power, restrictive governmental laws or regulations, riots,
insurrections, war, Acts of God, or other reason beyond its reasonable control,
then performance of such act shall be excused for the period of the delay and
the period for the performance of such act shall be extended for a period
equivalent to the actual period of such delay. Notwithstanding the foregoing,
lack of funds shall not be deemed to be a cause beyond the reasonable control of
either party.

 

24.                                SECURITY DEPOSIT.

 

No security deposit shall be required.

 

25.                                COMMISSIONS.

 

Both Landlord and Tenant acknowledge that no real estate broker is involved with
respect to this Lease and the negotiations thereof. Both parties agree to hold
each other harmless from any claims for commissions arising out of this Lease.

 

26.                                ESTOPPEL CERTIFICATE.

 

At any time and from time to time Landlord and Tenant each agree, upon request
in writing from the other, promptly to execute, acknowledge and deliver to the
other or to any person designated by the other a statement in writing certifying
that this Lease is unmodified and is in full force and effect, or if there have
been modifications, that the same is in full force and effect as modified
(stating the modifications), that the other party is not in default in the
performance of its covenants hereunder, or if there have been such defaults,
specifying the same, the dates to which the Rent and other charges have been
paid, and such other matters may be reasonably requested.

 

17

--------------------------------------------------------------------------------


 

27.                                MISCELLANEOUS PROVISIONS.

 

A.                                   All notices under this Lease shall be in
writing and shall be deemed given if delivered personally or by overnight
courier or if sent by confirmed facsimile transmitted during the regular
business hours of the recipient, or when mailed, postage prepaid, by registered
or certified mail, return receipt requested, addressed to the parties at their
addresses as set forth below (or at such other address as a party may from time
to time designate by written notice given in accordance with this Section):

 

TO TENANT:

 

TO LANDLORD:

 

 

 

Force Protection, Inc
Force Protection Industries, Inc.
9801 Highway 78
Ladson, SC 29456

 

Aerospace/Defense, Inc.
4838 Jenkins Avenue
North Charleston, SC 29406

ATTN: Ted McQuinn
Fax No: 843-329-0380

 

ATTN: Jerry Zucker or Jerry Garfinkle
Fax No: (843) 747-4092

 

B.                                     It is the intention of the parties hereto
to create the relationship of Landlord and Tenant, and no other relationship
whatsoever, and unless expressly otherwise provided herein nothing herein shall
be construed to make the parties hereto liable for any of the debts, liabilities
or obligations of the other party.

 

C.                                     This Lease shall be governed exclusively
under the laws of the State of South Carolina. Each of the parties
(i) irrevocably consents to the exclusive jurisdiction of any state or federal
court located within Charleston County, South Carolina, and (ii) waives trial by
a jury.

 

D.                                    If any term or provision of this Lease or
the application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby and each term
and provision of this Lease shall be valid and be enforced to the fullest extent
permitted by law.

 

E.                                      Failure on the part of either party to
complain of any action or non-action on the part of the other party, no matter
how long the same may continue, shall never be deemed to be a waiver by either
party of any of its rights hereunder. Acceptance by Landlord of the Base Rent or
any other charges paid by Tenant hereunder shall not be or be deemed to be a
waiver by Landlord of any default by Tenant, whether or not Landlord knows of
such default. No waiver at any time of any of the provisions hereof by either
party shall be construed as a waiver of any of the other provisions hereunder
and a waiver at any time of any of the provisions hereof shall not be construed
as a waiver at any subsequent time of the same provisions.

 

F.                                      Tenant acknowledges and agrees that the
submission of this Lease to Tenant for its review and consideration shall not
and does not constitute an offer to lease the Premises. Tenant and Landlord
understand and agree that there can be no agreement for the lease

 

18

--------------------------------------------------------------------------------


 

of the Premises until all parties hereto have signed, delivered and accepted
this Lease and any Security Deposit required pursuant to Section 24 has been
delivered and accepted.

 

G.                                     The captions of the several Sections and
Subsections of this Lease and any table of contents are not a part of the
context hereof and shall be ignored in construing this Lease. They are intended
only as aids in locating various provisions hereof.

 

H.                                    Nothing contained in this Lease shall be
construed so as to confer upon any other party the rights of a third party
beneficiary except the rights contained herein for the benefit of a mortgagee of
the Landlord and except as provided in the following Subsection (I).

 

I.                                         Except as expressly otherwise
provided herein, the terms, covenants and conditions hereof shall inure to the
benefit of and shall be binding upon Landlord and Landlord’s successors and
assigns and the terms, covenants and indentures hereof shall inure to the
benefit of and shall be binding upon Tenant and Tenant’s successors, legal
representatives, and permitted assigns.

 

J.                                        This constitutes the entire and
complete agreement between the parties with respect to its subject matter. This
Lease has been mutually negotiated by the parties and no rule of construction
shall be implied based upon the presumed drafter or author of this Lease.

 

K.                                    This Lease may only be amended by a
writing specifically referencing this Subsection 27K and duly executed by
authorized officers for both parties.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this instrument under
seal as of the day and year first above written.

 

IN THE PRESENCE OF:

 

 

 

 

 

/s/ illegible     6/7/05

 

 

Landlord:

 

 

 

 

 

AEROSPACE/DEFENSE, INC.

 

 

 

 

 

 

 

 

By:

/s/ M. Jerry Garfinkle

 

 

Name:

M. Jerry Garfinkle

 

 

Title:

Assistant Secretary 6/7/05

 

 

 

IN THE PRESENCE OF:

 

 

 

 

 

/s/ illegible     6/4/05

 

 

Tenant:

 

 

 

 

 

FORCE PROTECTION INDUSTRIES,
INC.

 

 

 

 

 

 

 

 

By:

/s/ Ted M. McQuinn

 

 

Name:

Ted M. McQuinn

 

 

Title:

President 6/4/05

 

19

--------------------------------------------------------------------------------


 

IN THE PRESENCE OF:

 

 

 

 

 

/s/ illegible     6/4/05

 

 

FORCE PROTECTION INDUSTRIES,

 

 

 

INC.

 

 

 

 

 

 

 

 

By:

/s/ Gordon McGilton

 

 

Name:

Gordon McGilton

 

 

Title:

CEO     6/4/05

 

20

--------------------------------------------------------------------------------